Case 2:19-cv-00834-JES-MRM Document 36 Filed 06/11/20 Page 1 of 6 PageID 166



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

LOUIS C. NAVARRA,

           Plaintiff,

v.                                 Case No:   2:19-cv-834-FtM-29MRM

PERRY WILSON, KENNETH CODY,
HEATHER CAUSER, and JEFFREY
BARKLEY,

           Defendants.



                            OPINION AND ORDER

      This matter comes before the Court on review of defendant’s

Motion to Dismiss (Doc. #22) filed on March 24, 2020.            Plaintiff

filed a Response (Doc. #31) on May 4, 2020.         For the reasons that

follow, the motion is granted, with leave to file a second amended

complaint.

                                    I.

      On November 20, 2019, plaintiff Louis Navarra, acting pro se,

initiated this matter by filing a Complaint (Doc. #1) asserting a

claim under 42 U.S.C. § 1983 against defendants Perry Wilson,

Kenneth Cody, Heather Causer, and Jeff Barkley. The claim asserted

that the defendants, who are police officers for the Cape Coral

Police Department, falsely arrested him.         (Id. pp. 4.)    Submitted

with the Complaint was, inter alia, a two-page addendum containing

factual allegations relating to the claim.         (Doc. #1-3, pp. 8-9.)
Case 2:19-cv-00834-JES-MRM Document 36 Filed 06/11/20 Page 2 of 6 PageID 167



      On January 22, 2020, plaintiff filed what the Court construed

as a motion to amend the complaint to correct the spelling of two

of the defendants’ names.          (Doc. #10.)    The motion was granted,

and plaintiff was ordered to file his amended complaint by February

7, 2020.    (Doc. #15.)

      On   February   3,   2020,    plaintiff    filed   an   Ammended   [sic]

Complaint for Violation of Civil Rights, again asserting a claim

under 42 U.S.C. § 1983 against the four defendants.               (Doc. #16.)

In describing the facts underlying the claim, plaintiff wrote the

following:

      I was falsly arrested as a first degree felon burgler
      for a “party crashing” of “friends” my dead wife and I
      knew and sponsored for 12 years with the family. Officer
      Wilson and Officer Cody Conspred to arrest me along with
      Sgt. Causerand Mr. Jeff Barkley (unkown). On body cam
      and officil court reporting officer Wilson is ranting
      that I am a drunk.. I was banging on dooors at 4 AM for
      campaign signs(Total Lie Unfounded) Officer says I am a
      “stalker” (totally unfounded lie.) Officer Wilson and
      Cody are changing statement of Ashley and Digna to
      burglary. Officer Wilson “burglary”. Office Cody "What
      is he fucking thinking”. Officer Cody “burglary oh good,
      oh fun, lets find this guy. The Curiel’s only wanted
      trespass. The Officer did not have body cam on. (Vio of
      Police Policy)

(Id. p. 6) (spelling and grammar in original).                When describing

where and when the events took place, plaintiff states, “See

Addendum.”     (Id. p. 5.)         However, there were no attachments

included with the Ammended [sic] Complaint.

      On March 24, 2020, defendants filed their Motion to Dismiss,

arguing (1) the Ammended [sic] Complaint is a “classic shotgun



                                       2
Case 2:19-cv-00834-JES-MRM Document 36 Filed 06/11/20 Page 3 of 6 PageID 168



pleading” and fails under Rule 8 of the Federal Rules of Civil

Procedure, and (2) to the extent it alleges a conspiracy claim,

the Ammended [sic] Complaint fails to state a claim.             (Doc. #22,

pp. 3-5.)   Plaintiff responds that “[t]he complaint is clear,” and

“[e]very fact is proved by the documents on file.”           (Doc. #31, p.

1.)

                                    II.

   A. Legal Standards

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”          Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).     To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”        Id. at 555l; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).            This requires

“more    than   an   unadorned,     the-defendant-unlawfully-harmed-me

accusation.”      Ashcroft    v.   Iqbal,   556    U.S.   662,   678   (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,



                                     3
Case 2:19-cv-00834-JES-MRM Document 36 Filed 06/11/20 Page 4 of 6 PageID 169



551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare      recitals      of   the    elements     of    a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                        Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with   a    defendant’s        liability     fall     short       of   being    facially

plausible.”      Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).              On the other hand, “[a] claim has

facial plausibility when the plaintiff pleads factual content that

allows     the   court    to    draw   the       reasonable    inference       that   the

defendant is liable for the misconduct alleged.”                       Iqbal, 556 U.S.

at 678.      Thus, the Court engages in a two-step approach: “When

there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise

to an entitlement to relief.”             Id. at 679.         The Court is required

to liberally construe the allegations of a pro se plaintiff.

Tannenbaum v. U.S., 148 F.3d 1262, 1263 (11th Cir. 1998).

   B. Analysis

       Having considered the arguments of the parties, the Court

agrees with defendants that the Ammeded [sic] Complaint must be

dismissed for failing to state a claim.                           The Ammended [sic]

Complaint purports to assert a claim under 42 U.S.C. § 1983.                          “To

state a claim for relief under 42 U.S.C. § 1983, a plaintiff first



                                             4
Case 2:19-cv-00834-JES-MRM Document 36 Filed 06/11/20 Page 5 of 6 PageID 170



must allege a violation of a right secured by the Constitution or

under the laws of the United States; and, second allege that the

deprivation was committed or caused by a person actin[g] under

color of state law.”            Vega v. Sawyer, 2020 WL 978004, *2 (M.D.

Fla. Feb. 28, 2020) (citing West v. Atkins, 487 U.S. 42, 48 (1988);

Arrington v. Cobb Cty., 139 F.3d 865, 872 (11th Cir. 1998)).

      In the Ammended [sic] Complaint, plaintiff indicates he is

asserting a claim under “Title 42 USC 1983” (Doc. #16, p. 4), but

fails   to   articulate        what   federal    constitutional    or     statutory

right(s)     he   claims   was    violated      by   defendants.    Reading    the

Ammended [sic] Complaint liberally, as required at this stage of

the proceedings, it appears that plaintiff is attempting to assert

claims under the Fourth Amendment.                   Even when read liberally,

plaintiff fails to set forth facts as to each defendant plausibly

setting forth a Fourth Amendment violation or a conspiracy between

the officers.      Accordingly, the Ammended [sic] Complaint fails to

state a claim for a violation of 42 U.S.C. § 1983 and will be

dismissed with leave to amend.             See LaCroix v. W. Dist. of Ky.,

627 Fed. App’x 816, 818 (11th Cir. 2015) (“[A]lthough pro se

pleadings are held to a less strict standard than pleadings filed

by   lawyers      and   thus    are    construed      liberally,   this    liberal

construction does not give a court license to serve as de facto

counsel for a party, or to rewrite an otherwise deficient pleading

in order to sustain an action.           Even a pro se litigant is required



                                          5
Case 2:19-cv-00834-JES-MRM Document 36 Filed 06/11/20 Page 6 of 6 PageID 171



to comply with the rules of procedure.” (marks and citations

omitted)). 1

      Accordingly, it is now

      ORDERED:

      Defendant’s Motion to Dismiss (Doc. #22) is GRANTED and the

Ammended [sic] Complaint for Violation of Civil Rights (Doc. #16)

is dismissed without prejudice to filing a Second Amended Complaint

within FOURTEEN (14) DAYS of this Opinion and Order.

      DONE AND ORDERED at Fort Myers, Florida, this         11th    day of

June, 2020.




Copies:
Parties of record




      1The Court’s conclusion moots defendant’s argument that the
Ammended [sic] Complaint is a shotgun pleading due to the single
paragraph of factual allegations. However, the Court notes that
the Ammended [sic] Complaint refers numerous times to the exhibits
attached to the original complaint, which included a two-page
factual description of the events underlying the claim. See Sheikh
v. City of Deltona, 2014 WL 186124, *3 (M.D. Fla. Jan. 16, 2014)
(considering   exhibits   attached   to   original   complaint   as
incorporated by reference to the amended complaint); Johnson v.
City of Tampa, 2012 WL 3243608, *2 (M.D. Fla. Aug. 9, 2012) (same);
Dunn-Fischer v. Dist. Sch. Bd. of Collier Cty., 2010 WL 5013906,
*1 (M.D. Fla. Dec. 3, 2010) (same).



                                     6
